Citation Nr: 1623630	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-20 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an eye disability, to include amblyopia of the left eye.

3.  Entitlement to service connection for an eye disability, to include amblyopia of the left eye

4.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the cervical spine.

5.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the thoracolumbar spine.

6.  Entitlement to an initial compensable rating for hypertension.

7.  Entitlement to an initial compensable rating for plantar fasciitis and osteoarthritis of the left foot with history of left talus fracture and left ankle osteochondritis dissecans.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1978 to April 1985.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and a May 2012 rating decision of the RO in Roanoke, Virginia.  As set forth above, the claim is currently in the jurisdiction of the Roanoke RO.  

In the November 2009 rating decision, the RO, inter alia, denied service connection for headaches and determined that new and material evidence had not been received to reopen a previously denied claim of service connection for amblyopia of the left eye secondary to anisometropia and myopia, now claimed as blurriness in the eyes.  

In the May 2012 rating decision, the RO granted service connection for osteoarthritis of the cervical spine and assigned an initial 10 percent rating, effective August 4, 2009; granted service connection for osteoarthritis of the thoracolumbar spine and assigned an initial 10 percent rating, effective August 4, 2009; granted service connection for hypertension and assigned an initial noncompensable rating, effective August 4, 2009; and granted service connection for plantar fasciitis and osteoarthritis of the left foot with history of left talus fracture and left ankle osteochondritis dissecans, and assigned an initial noncompensable rating, effective August 4, 2009.  The appellant duly perfected an appeal of the initial ratings assigned by the RO.  

As set forth in more detail below, in an April 2016 statement, the appellant indicated that he wished to withdraw his appeal with respect to the issues of entitlement to an initial rating in excess of 10 percent for osteoarthritis of the cervical spine; entitlement to an initial rating in excess of 10 percent for osteoarthritis of the thoracolumbar spine; entitlement to an initial compensable rating for hypertension; and entitlement to an initial compensable rating for plantar fasciitis and osteoarthritis of the left foot.  Under these circumstances, these issues are no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Those issues have accordingly been dismissed below.

The Board notes that, in a February 2016 letter, VA advised the appellant that he had been scheduled for a videoconference hearing before a Veterans Law Judge, to be held in April 2016.  Prior to the hearing, however, the appellant cancelled his hearing request.  Absent a further hearing request from the appellant or his representative, the Board will proceed with consideration of the appeal based on the evidence of record.

The issues of entitlement to service connection for headaches and an eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 1985 rating decision, the RO denied service connection for amblyopia, left eye, secondary to anisometropia and myopia.  Although the appellant was notified of the RO's decision and his appellate rights in a December 1985 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

2.  The evidence received since the final November 1985 rating decision denying service connection for amblyopia includes VA medical evidence which relates to an unestablished fact necessary to substantiate the claim and, if presumed credible, raises a reasonable possibility of substantiating the claim.

3.  In April 2016, prior to the promulgation of a decision in the appeal, the appellant notified VA that he wished to withdraw his appeal with respect to the issues of entitlement to an initial rating in excess of 10 percent for osteoarthritis of the cervical spine; entitlement to an initial rating in excess of 10 percent for osteoarthritis of the thoracolumbar spine; entitlement to an initial compensable rating for hypertension; and entitlement to an initial compensable rating for plantar fasciitis and osteoarthritis of the left foot.  


CONCLUSIONS OF LAW

1.  The November 1985 rating decision denying service connection for amblyopia, left eye, secondary to anisometropia and myopia, is final.  38 U.S.C.A. § 4005 (West 1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985). 

2.  New and material evidence has been received to warrant reopening of the claim of service connection for amblyopia, left eye, secondary to anisometropia and myopia.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for withdrawal of an appeal have been met with respect to the issues of entitlement to an initial rating in excess of 10 percent for osteoarthritis of the cervical spine; entitlement to an initial rating in excess of 10 percent for osteoarthritis of the thoracolumbar spine; entitlement to an initial compensable rating for hypertension; and entitlement to an initial compensable rating for plantar fasciitis and osteoarthritis of the left foot.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an eye disability, to include amblyopia of the left eye.

Background

At his July 1978 military enlistment medical examination, the appellant reported that he wore glasses.  He denied eye trouble.  On clinical evaluation, the appellant's eyes were normal.  His visual acuity was 20/100 on the right, corrected to 20/25, and 20/400 on the left, corrected to 20/30.  A refractive error was noted.  The diagnoses included defective visual acuity.  

In-service treatment records show that, in December 1978, the appellant complained of itchy and watery eyes.  The assessment was allergic conjunctivitis.  

In December 1980, the appellant was seen in the optometry clinic for a checkup.  He reported that he had always had poor vision and had received his first prescription at the age of 14 or 15.  Visual acuity for distance was 20/200 on the right, corrected to 20/25, and 20/400 on the left, corrected to 20/40.  The appellant was given a new prescription.  The impressions included left eye amblyopia.  (The Board notes that "amblyopia" is the "impairment of vision due to abnormal development, without detectable organic lesion of the eye."  Dorland's Illustrated Medical Dictionary 57 (32nd ed. 2012)).  

In April 1982, the appellant sought treatment for sharp pains over his left eye for the past two days.  He denied known injury or trauma, tearing, or double vision.  Eye examination was normal but for slight tenderness over the upper lid.  He was referred to the eye clinic.  

On evaluation in the eye clinic in April 1982, the appellant reported that he had been told that he did not see as well out of his left eye as he did from his right.  The examiner noted slight amblyopia.  After examining the appellant, the impression was early stages of stye formation.  

At an eye evaluation in September 1982, the appellant reported occasional blurred distance vision with his current prescription.  Distance visual acuity was 20/70 on the right, corrected to 20/25, and 20/200 on the left, corrected to 20/25.  The appellant was provided with a new prescription.  The diagnoses included amblyopia, left eye.  

In January 1984, the appellant requested optical inserts.  It was noted that he had a history of amblyopia.  The impression was am amblyopia, left eye.  

At his April 1985 military separation medical examination, the appellant's eyes were normal on clinical evaluation.  His vision was 20/200 on the right, corrected to 20/20, and 20/800 on the left, corrected to 20/20.  A refractive error was again noted.  

In May 1985, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including a left eye disability.  

At a VA eye examination in September 1985, the appellant complained of increased tearing in the left eye for the past seven months.  He reported that he wore glasses.  The impression was myopia, as well as left eye amblyopia, secondary to anisometropia.  (The Board notes that "anisometropia" is "an error of refraction in which a person's two eyes have different refractive powers."  Dorland's at 93.)

After considering the evidence delineated above, in a November 1985 rating decision, the RO denied service connection for amblyopia, left eye, secondary to anisometropia and myopia, finding that the conditions were congenital or developmental abnormalities for which compensation could not be paid.  The appellant was duly notified of the RO's determination and his procedural and appellate rights in a December 1985 letter, but he did not appeal, nor was new and material evidence received within the applicable time period.  Neither the appellant nor his representative has contended otherwise.  

In August 2009, the appellant again sought service connection for an eye disability, which he characterized as "blurriness in eyes."  

In connection with the claim, the RO obtained private clinical records identified by the appellant, dated from February 2004 to October 2008.  In pertinent part, these records show that, in February 2005, the appellant complained of redness and discharge in the left eye.  He was referred to an optometrist.  

In pertinent part, VA clinical records obtained in support of the claim include notations of myopia, presbyopia, nuclear cataracts, amblyopia, and epiphora.  In December 2009, the appellant was seen in connection with his complaints of visual symptoms, particularly blurriness in the left eye.  It was noted that he had a diagnosis of diabetes mellitus.  With respect to his ocular history, it was noted that his last routine eye examination had been about three years prior in the private sector.  At that time, he had a foreign body removed from the left eye.  The appellant also provided copies of his military records showing a history of amblyopia.  Examination showed a refractive error.  

In a June 2010 letter, the appellant's VA primary care physician indicated that the appellant had multiple chronic conditions, including amblyopia which was managed by the VA eye clinic.  The physician indicated that although he was unable to provide an opinion on causality, the appellant had reported that this condition had not been present prior to service and "it is not unreasonable to think that [it] started during the time he spent in the military though again I am not able to address causality."  

Applicable Law

New and material

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118. 

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Several statutory presumptions operate in connection with the laws providing for service connection, including the presumptions of soundness and aggravation.  Under the presumption of soundness, a Veteran is presumed to have been in sound condition when entering service, except as to defects, infirmities, or disorders noted at the time of the examination or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111, 1137 (West 2014). 

Congenital or developmental defects and refractive errors are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c) (2015).  Rather, a defect of congenital, familial or hereditary origin by its very nature preexists military service.  Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  If the defect is congenital, therefore, the presumption of sound condition at service entrance does not attach.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2002); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects).  Nonetheless, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted based on aggravation.  VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985). 

Where a condition preexisted service, a claimant cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  In such cases, the burden falls on the Veteran to establish aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).   

Under the presumption of aggravation, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.   38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Analysis

As set forth above, in a November 1985 rating decision, the RO denied service connection for amblyopia, left eye, secondary to anisometropia and myopia, finding that the condition was a congenital or developmental abnormality for which compensation could not be paid.  

The appellant was duly notified of the RO's determination and his procedural and appellate rights in a December 1985 letter, but he did not appeal, nor was new and material evidence received within the applicable time period.  Neither the appellant nor his representative has contended otherwise.  Under these circumstances, the RO's November 1985 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103. 

The appellant now seeks to reopen his claim of service connection for an eye disability, to include amblyopia.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in November 1985.  After reviewing the record, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156 warranting reopening of the claim. 

The additional evidence includes a June 2010 letter from the appellant's VA primary care physician who indicated that the appellant currently had amblyopia and "it is not unreasonable to think that [it] started during the time he spent in the military."  

For reasons discussed below in the remand portion of this decision, the Board finds that this evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claim and triggers VA's duty to provide a medical examination to determine if the appellant's current eye disabilities, to include amblyopia, were incurred in or aggravated during service.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the appellant's previously denied claim of service connection for an eye disability, to include amblyopia, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Cf. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that speculative medical opinions cannot serve to establish a medical nexus).  Once a claim is reopened, however, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2014).  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.

Withdrawn claims

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, in an April 2016 written statement, the appellant indicated that he wished to withdraw his appeal with respect to the issues of entitlement to an initial rating in excess of 10 percent for osteoarthritis of the cervical spine; entitlement to an initial rating in excess of 10 percent for osteoarthritis of the thoracolumbar spine; entitlement to an initial compensable rating for hypertension; and entitlement to an initial compensable rating for plantar fasciitis and osteoarthritis of the left foot.  

Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Under these circumstances, these issues are no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

New and material having been received, the application to reopen the claim of service connection for an eye disability, to include amblyopia, is granted.  

The appeal is dismissed with respect to the issues of entitlement to an initial rating in excess of 10 percent for osteoarthritis of the cervical spine; entitlement to an initial rating in excess of 10 percent for osteoarthritis of the thoracolumbar spine; entitlement to an initial compensable rating for hypertension; and entitlement to an initial compensable rating for plantar fasciitis and osteoarthritis of the left foot.  


REMAND

Entitlement to service connection for headaches

The appellant's service treatment records show that he was seen on multiple occasions in connection with complaints of headaches.  

In March 1979, the appellant sought treatment for persistent frontoparietal headaches.  He also indicated that he was "seeing stars."  The impression was rhinitis and tonsillitis, rule out sinusitis.  In April 1979, the appellant was again seen with a complaint of recurrent headaches over the past six months, sometimes lasting all day.  The assessment was rhinitis and tonsillitis.  

In August 1979, the appellant sought treatment for a severe headache.  He indicated that he had had the same problem previously.  The assessment was headache of unknown etiology.  

In March 1982, the appellant sought treatment for chest pain, vomiting and a headache.  The assessment was overexertion.  The following day, the appellant reported a continued headache, bilateral at the temples.  The impression was fatigue.  In April 1982, the appellant sought treatment stating that he had been cutting the grass and started to feel weak.  He claimed that he had almost passed out, had a headache, and was feeling weak.  The diagnosis was headache, unknown etiology.  

In December 1983, the appellant was seen for complaints of headaches and chest pain.  The assessment was headache of unknown etiology.  

In February 1984, the appellant's complaints included a headache, neck and back pain, and abdominal pain.  

In October 1984, the appellant complained of headaches and chest pain for the past three days.  The assessment was costochondritides.  

In August 2009, the appellant submitted a claim of service connection for headaches.

Clinical records obtained in connection with the claim include private clinical records dated from February 2004 to October 2008.  In pertinent part, these records show that in May 2004, the appellant complained of a headache for the past two weeks.  The assessments included headaches, no neurological deficits/signs, and hypertension.  In June 2004, he complained of a slight headache.  The assessments included headache and hypertension.  In June 2004, the appellant underwent a sleep study consultation.  He was noted to have a family history of migraines and had recently been diagnosed as having hypertension.  Other significant conditions included morbid obesity.  In February 2005, he complained of throbbing headaches.  He denied blurry vision.  The assessment was episode of migraine versus hypertension causing headache.  

VA clinical records obtained in support of the claim also include complaints of headaches on multiple occasions.  In a June 2010 letter, the appellant's VA primary care physician indicated that the appellant was currently under treatment for headaches.  He indicated that the appellant had reported that he did not have headaches prior to service.  As a result, the physician indicated that it was not unreasonable to think that they started during the time he spent in the military, although he was unable to address causality.  

The appellant was afforded a VA medical examination in July 2011.  He reported having had headaches since December 1983 characterized by throbbing and sharp pain.  He reported experiencing headaches on an average of one time per day and lasting for 30 minutes.  After examining the appellant and reviewing the record, the examiner diagnosed the appellant as having tension headaches.  The examiner opined that the appellant's in-service headaches were associated with elevated blood pressure and resolved after anti-hypertensive treatment.  He indicated that the appellant's current tension headache disability was not related to military service.  

After considering the record in its entirety, including the evidence delineated above, the Board finds that an additional VA medical examination is necessary to clarify the nature and etiology of the appellant's current headache disability.  Although it weighs in favor of the appellant's claim, given its speculative and vague wording, the June 2010 letter from the VA physician does not provide a sufficient basis upon which to award service connection for headaches.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the words "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a physician's statement that a service-connected disorder "may or may not" have prevented medical personnel from averting a Veteran's death was not sufficient).  

The Board also finds that the July 2011 VA medical examination report similarly provides an insufficient basis upon which to decide the claim.  In that regard, the Board notes that since that examination, the RO has awarded service connection for hypertension.  As set forth above, the record contains a suggestion that the appellant's headaches may be associated with his now service-connected hypertension.  Under these circumstances, an additional opinion is necessary to address the question of secondary service connection, including based on aggravation.  See 38 C.F.R. § 3.310 (2015).  

Entitlement to service connection for an eye disability, to include amblyopia

As set forth above, in-service treatment records contain notations of both refractive error and amblyopia.  It is well established that congenital or developmental defects and refractive error of the eyes are not considered diseases or injuries within the meaning of applicable legislation governing the awards of VA compensation benefits.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  Given the June 2010 letter from the appellant's VA primary care physician suggesting that the appellant's current amblyopia started during service, clarification is needed as to whether amblyopia is a refractive error or congenital or developmental defect; a disease of congenital, developmental, or familial origin akin to retinitis pigmentosa and therefore subject to service connection based on aggravation; or a disability for which service connection may be awarded on a direct basis.  Additionally, as set forth above, the record now contains post-service clinical records which note additional disorders of the eyes, including nuclear cataracts.  VA has not yet obtained a medical opinion with respect to these additional eye disabilities.  

Accordingly, the case is REMANDED for the following actions:   

1.  The AOJ should obtain clinical records from the Richmond VAMC for the period from February 2014 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  

2.  After the development requested above is completed, the appellant should be afforded a VA medical examination for the purpose of determining the nature and etiology of any current headache disability.  Access to the appellant's electronic VA claims files must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not that any current headache disability identified on examination had its onset in service OR is causally related to the appellant's active service or any incident therein, to include multiple in-service notations of headaches.

If the examiner concludes that the appellant's current headache disability is not causally related to his active service, the examiner should provide an opinion as to whether it is at least as likely as not that any current headache disability identified on examination is causally related to or aggravated by any service-connected disability, to include hypertension.   

In providing this opinion, the examiner should discuss whether there is any medical reason to accept or reject the Veteran's report that his current headache disorder started in service, and has been persistent/recurrent since service.

3.  The appellant should also be afforded a VA medical examination for the purpose of determining the nature and etiology of any current eye disability.  Access to the appellant's electronic VA claims files must be made available to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should delineate all current eye disabilities found on examination.  He or she should then provide an opinion, with supporting rationale, as to the following:  

	(a) Is any eye disorder identified on examination, including amblyopia, accurately characterized as a refractive error or congenital defect?

	(b) For any congenital defect identified, including amblyopia, is it at least as likely as not that such defect was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability?   

	(c) For any other acquired disability of the eye identified on examination, including nuclear cataracts, the examiner should indicate whether it is at least as likely as not that such disability is causally related to the appellant's active service or any incident therein?

The report of examination must include a complete rationale for all opinions rendered.

4.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  If the claim remains denied, the appellant and any representative should be issued an appropriate supplemental statement of the case and an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


